[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1094

                        TUAN NGUYEN,

                    Plaintiff, Appellant,

                             v.

                       LANCE DEPLANTE,

                    Defendant, Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Patti B. Saris, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

Tuan Nguyen on brief pro se.

                                        

                        JULY 31, 1997
                                        

     Per Curiam.    Upon careful review of the record received

from the district court, appellant's brief, and the appendix,

we perceive no reason to overturn the summary judgment in favor

of appellee. On the record before us, the judgment for

appellee was proper, and none of appellant's procedural

complaints rise to the level of reversible error.

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-